  8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 1 of 7 - Page ID # 583




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                     Petitioner,                                8:21CV118

      vs.
                                                   MEMORANDUM AND ORDER
BRAD JOHNSON, Lancaster County
Jail; and DOUG PETERSON, Attorney
Generals Office;

                     Respondents.


      This matter is before the court on initial review of Petitioner Eric M.
Robinson’s (“Robinson”) Petition for Writ of Habeas Corpus filed pursuant to 28
U.S.C. § 2241.1 (Filings 1 & 2.) Robinson’s petition consists of the 9-page Form
AO 242 Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 and over
500 pages of attachments. In addition, Robinson filed a Motion to Amend and for
Judicial Notice (filing 6) which asks the court to take judicial notice of certain state
court records and includes Robinson’s comments on the significance of those
records, among other things. For purposes of this initial review, the court will grant
Robinson’s motion (filing 6) and take judicial notice of Robinson’s state court
records2 as well as the records in Robinson’s other cases filed in this court.3 For the


       1
         The court conducts this initial review of the petition pursuant to 28 U.S.C. §
2243 and Rule 1(b) of the Rules Governing Section 2254 Cases in the United States
District Courts which allows the court to apply Rule 4 of those rules to a section 2241
action.
       2
         See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take
judicial notice of judicial opinions and public records). The state court records in State v.
Robinson, No. CR18-1107, District Court of Lancaster County, Nebraska, and the
Nebraska Court of Appeals appellate case records in No. A-19-719 may be retrieved on-
line through the JUSTICE site, https://www.nebraska.gov/justice/case.cgi.
  8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 2 of 7 - Page ID # 584




reasons discussed below, the court will dismiss Robinson’s petition without
prejudice.

       Robinson filed his petition on March 18, 2021, and alleges he is a pretrial
detainee “out on bond” in Lancaster County District Court Case No. CR18-1107,
which is presided over by Judge Lori Maret. (Filing 1 at CM/ECF p. 1.) Robinson
is charged with possession of burglar’s tools and possession of methamphetamine
stemming from an arrest on July 31, 2018. (Id. at CM/ECF pp. 1, 157.) Robinson
filed two previous § 2241 habeas petitions in this court, Case No. 4:18CV3154 and
Case No. 8:19CV42, challenging the same underlying state court action. The court
dismissed Robinson’s petitions in 4:18CV3154 and 8:19CV42 without prejudice
concluding that Robinson had failed to exhaust his state court remedies and failed
to establish any “special” or “extraordinary” circumstances that warranted this
court’s intervention in ongoing state court criminal proceedings. (Filings 14 & 15,
Case No. 4:18CV3154; Filings 27 & 28, Case No. 8:19CV42.)

        In the present petition, Robinson alleges the following five grounds for
relief, which the court states verbatim:

      Ground One: Judge Susan Strong abused her discretion when she did
      not give me a full and fair statement of my CI19-1896 claim. Judge
      Strong used Judge Maret[’]s 6-18-19 false finding of competency and
      its lack of authoritative means that released me from the Regional
      Center by a[n] invalid order the CI19-1896 claims invalidate. . . .

      Ground Two: The Neb[raska] Court of Appeals abused its discretion
      when it sustained the Att[orney] Gen[eral’s] Office motion for


      3
        See Robinson v. Huerta et al., 4:13-cv-03130-JMG-PRSE; Robinson v. State of
Nebraska, 8:17-cv-00204-RGK-PRSE; Robinson v. State of Nebraska, 8:18-cv-00073-
RGK-PRSE; Robinson v. The Lancaster County Court et al., 8:18-cv-00111-RGK-PRSE;
Robinson v. State of Nebraska et al., 4:18-cv-03154-RGK-PRSE; Robinson v. Johnson,
8:19-cv-00042-RGK-PRSE; Robinson v. Johnson, 8:19-cv-00043-RGK-PRSE.
                                        2
8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 3 of 7 - Page ID # 585




   summary affirmance that argues the wrong judge[’]s decision,
   identifies the competency matter as A-19-719 and argues that I
   recieved [sic] the relief I was looking [for] that by page 41 of CI19-
   1896 is false. . . .

   Ground Three: The United States District Court of Nebraska abused
   its discretion by giving 8[:]19CV42 a false statement of my claim,
   while at the same time makes no acknowledgement of my exhausted
   CI19-896/A-19-727 state habeas proceedings in my 8:19CV42
   Motion to Discharge Detainee Amending Exhibits J-Z submitted on
   12-31-19 that was ignored[.]

   Ground Four: The United States District Court of Nebraska abused its
   discretion by not correcting its 8:19CV42 false statement of my claim
   in concerns with validating Judge Maret[’]s false finding of
   competency and not acknowledging my CI19-1896/A-19-727
   exhausted state habeas proceedings in my 8:19CV42 Motion for
   Reconsideration[.]
   ....
   Ground Five:

   A.) Judge Maret abused her already invalid discretion by and to my
   . . . unawareness disingenuously striking my CR18-1107 12-12-18
   motion for new counsel for exparte [sic] prohibited purposes with the
   false intention of tricking me into changing its claims to the motion to
   dismiss that she commenced on 1-7-19 and when that didn[’]t work
   stood me down for 6 months with mental health fraud[,] which is a
   violation of my 1st[,] 5th[,] 6th[,] and 14th Amendment right.

   B.) Judge Maret abused her already invalidated subject matter
   jurisdiction when she disingenuously struck my 6-25-19 CR18-1107
   supplimental [sic] filing to my 12-12-18 motion for new counsel
                                      3
8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 4 of 7 - Page ID # 586




   asking for a ruling on said motion for new counsel upon my return to
   jail from the Regional Center, which is evidence that I was unaware of
   the stricken new counsel motion.

   C.) Judge Colborn abused his already invalidated discretion in the
   matters of CR18-1107 when he struck my CR18-1107 notice of
   appeal and its poverty affidavit when it was already filed in the court
   of appeals as A-19-719, which was an appeal to be used as a
   mandamus like action for Judge Maret not ruling on my 12-12-18
   motion for new counsel or its supplimental [sic] filing upon my return
   to jail from the Regional Center, because I was not aware of Judge
   Maret[’]s 12-17-18 disingenuous striking of my 12-12-18 CR18-1107
   motion for new counsel until I recieved [sic] the CR18-1107 Judges
   Notes by the CR18-1107 praecipe for summons of the CR18-1107
   record and transcripts and still was not able to find Judge Maret[’]s
   disingenuous works with my motion for new counsel till now.

   D.) The Neb[raska] Court of Appeals abused its discretion for not
   addressing the A-19-719 matter because their dismissal even at that
   point determines the root of the problem and that is “it []appears there
   is not a final order to appeal” when at the time of their dismissal of A-
   19-719 it had been almost a year since I motioned for new counsel on
   12-12-18, so why wouldn[’]t said court responsible for a correction of
   errors in concerns with a motion that has no procedural bars not be
   concerned with a motion for new counsel never addressed . . . . It[’]s
   the most important and the only motion a defendant is permitted to
   use and they don[’]t want to address it??? What the Nebraska Court of
   Appeals dismissed A-19-719 for doesn[’]t have any authoritative
   relevance if compared to their own findings in State vs Davlin [that]
   [“]A request for substitute counsel is not a complex legal or
   procedural undertaking. Once the request is made, the court has a duty
   to inquire into the factual basis of the defendant’s dissatisfaction.[”]
                                      4
  8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 5 of 7 - Page ID # 587




(Filing 1 at CM/ECF pp. 6–8, 238–40 (capitalization in original omitted).)
Robinson seeks “a fair and full review of [his] claims” and asks the court to
“discharge this detainee from the invalid matters of CR18-1107.” (Id. at CM/ECF
p. 8 (capitalization omitted).)

       Upon reviewing Robinson’s claims, the court concludes that Grounds One,
Two, and Five (B), (C), (D) assert only errors of state law and, thus, do not state
cognizable claims for federal habeas relief. Stewart v. Nix, 972 F.2d 967, 970 (8th
Cir. 1992) (“Errors of state law do not provide a basis for federal habeas corpus
relief.”). Grounds Three and Four take issue with this court’s rulings in Robinson’s
previous habeas case, 8:19CV42. Indeed, Robinson’s petition is replete with
numerous complaints about this court’s past handling of Robinson’s various cases
and challenges to his state court criminal proceedings. To the extent Robinson
complains about this court’s past decisions, such complaints do not entitle him to
habeas relief in the present case. Those past matters are closed, and the court will
not revisit them. Robinson’s remaining claim, Ground 5 (A), asserts a violation of
his First, Fifth, Sixth, and Fourteenth Amendment rights based on Judge Maret’s
striking of his CR18-1107 motion for new counsel, attempt to recharacterize his
claims as a motion to dismiss counsel, and order that he undergo competency
proceedings even though, according to Robinson, she lacked authority to do so.

      “[F]ederal habeas corpus does not lie, absent ‘special circumstances,’ to
adjudicate the merits of an affirmative defense to a state criminal charge prior to a
judgment of conviction by a state court.” Braden v. 30th Judicial Circuit Court of
Kentucky, 410 U.S. 484, 489 (1973). “Despite the absence of an exhaustion
requirement in the statutory language of section 2241(c)(3), a body of case law has
developed holding that although section 2241 establishes jurisdiction in the federal
courts to consider pre-trial habeas corpus petitions, federal courts should abstain
from the exercise of that jurisdiction if the issues raised in the petition may be
resolved either by trial on the merits in the state court or by other state procedures
available to the petitioner.” Dickerson v. State of La., 816 F.2d 220, 225 (5th Cir.
                                          5
  8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 6 of 7 - Page ID # 588




1987) (citing cases). Relatedly, “[i]n Younger v. Harris, [401 U.S. 37, 43–44
(1971)], the Supreme Court advanced the position that federal courts should refrain
from interfering with pending state judicial proceedings absent extraordinary
circumstances.” Harmon v. City of Kansas City, Mo., 197 F.3d 321, 325 (8th Cir.
1999).

        As the court concluded in Robinson’s two previous challenges to CR18-
1107, abstention is appropriate here as the state criminal proceedings are ongoing
and Robinson has not exhausted his state court remedies. According to his state
court records, Robinson filed a motion for absolute discharge which was overruled
and presently his appeal of that decision is pending. The court must allow such
state court procedures to play out and will not interfere in Robinson’s ongoing state
proceedings. The court further finds that abstention is particularly appropriate
because Robinson’s assertions do not constitute “special” or “extraordinary”
circumstances that require intervention by the court in his ongoing criminal case.
Robinson’s claims are just the latest iteration of what he believes is a “multi-case
network of fraud” dating back to 2014 that, for reasons only he can understand,
entitle to him relief from his current custody in CR18-1107. Robinson may believe
the whole Lancaster County, Nebraska judicial system is corrupt and out to get
him, but he presents nothing more than wholly conclusory, unsupported, and
nearly incomprehensible allegations that in no way suggest he is entitled to habeas
relief. In short, the court sees nothing in Robinson’s voluminous submissions in
this case or his prior cases that would warrant any relief from the custody imposed
upon Robinson by the pending proceedings in CR18-1107. Because it “plainly
appears from the petition . . . that [Robinson] is not entitled to relief,” see Rule 4 of
the Rules Governing Habeas Corpus Cases, the court will dismiss the petition
without prejudice.

       Because “the detention complained of arises from process issued by a state
court,” Robinson must obtain a certificate of appealability. See 28 U.S.C. § 2253;
Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
                                           6
  8:21-cv-00118-RGK-PRSE Doc # 7 Filed: 09/03/21 Page 7 of 7 - Page ID # 589




relief under 28 U.S.C. § 2241 must obtain a certificate of appealability). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484–85 (2000). The court has applied the appropriate standard and
determined that Robinson is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     Robinson’s Motion to Amend and for Judicial Notice (filing 6) is
granted in accordance with this Memorandum and Order.

      2.     The petition for writ of habeas corpus (filings 1 & 2) (and any
amendments or supplements thereto) is dismissed without prejudice. No certificate
of appealability has been or will be issued.

      3.     The court will enter judgment by separate document.

      Dated this 3rd day of September, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          7
